Citation Nr: 1600436	
Decision Date: 01/06/16    Archive Date: 01/21/16

DOCKET NO.  11-17 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a neck condition, to include as secondary to service-connected mechanical lower back pain.

2.  Entitlement to service connection for a bilateral shoulder condition, to include as secondary to service-connected mechanical lower back pain.

3.  Entitlement to service connection for a bilateral leg condition, to include as secondary to service-connected mechanical lower back pain.

4.  Entitlement to service connection for a bilateral arm condition to include as secondary to service-connected mechanical lower back pain.

5.  Entitlement to an increased disability rating in excess of 10 percent for chronic mechanical lower back pain.

6.  Entitlement to a compensable disability rating prior to July 1, 2014, and in excess of 10 percent, thereafter, for residuals of a right ankle injury, right ankle pain, resolved.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran served on active duty from December 1980 to December 1989.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The claims were previously before the Board in May 2014.  In the May 2014 decision, the Board denied entitlement to service connection for a neck condition, bilateral shoulder condition, bilateral leg condition, and bilateral arm condition.  The Veteran appealed the Board's May 2014 decision to the United States Court of Appeals for Veterans Claims (Court).  By Order dated in August 2015, the Court granted a Joint Motion for Remand (Joint Motion), vacating the Board's decision regarding those issues and remanding the matter to the Board for further proceedings consistent with the Joint Motion.  In order to accomplish the directives of the Joint Motion, the claim will be remanded as set forth below. 

In the May 2014 decision and remand, the Board also denied a claim for service connection for bilateral hearing loss and remanded the increased rating claims as well as claims for service connection for a left knee disability and a left ankle/fracture disability to the Agency of Original Jurisdiction (AOJ) for additional development.  While this case was on remand, in a December 2014 rating decision, the AOJ granted entitlement to service connection for a left knee disability and a left ankle/fracture disability, and assigned 10 percent ratings for each, effective August 27, 2010.  The December 2014 rating decision also granted service connection for radiculopathy of the left and right lower extremity and assigned a 10 percent rating for each, effective July 1, 2014.  

Governing law requires that if a claimant disagrees with the rating or effective date assigned, he must separately appeal for a higher rating and/or earlier effective date since these are "downstream" issues from his initial claim for service connection. See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200; Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  The Veteran filed a timely notice of disagreement with the December 2014 decision shortly thereafter and elected the Decision Review Officer process.  The AOJ has not yet issued a statement of the case regarding those claims.  The Board acknowledges that ordinarily the Veteran's claims should be remanded for issuance of a statement of the case pursuant to Manlicon v. West, 12 Vet. App. 238 (1999).  However, the Veteran's virtual claims file shows that the AOJ recently issued a letter describing what happens next and thus, the Board finds that those issues are being processed by the AOJ and are not ripe for adjudication by the Board. 

In the December 2014 rating decision, the AOJ granted a higher 10 percent rating for the service-connected right ankle disability, effective July 1, 2014.  Thus, the AOJ has assigned staged ratings for this disability, with a noncompensable rating effective prior to July 1, 2014, and a 10 percent rating since then.  The Veteran's claim for a higher rating for the service-connected right ankle disability remains on appeal, as he is not in receipt of the highest possible rating throughout the rating period on appeal.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (a Veteran is presumed to be seeking the highest possible rating unless he expressly indicates otherwise).

Following the issuance of the December 2014 supplemental statement of the case, the Veteran provided additional evidence in support of his claim for an increase rating for his service-connected chronic mechanical lower back pain.  The AOJ has associated additional evidence, specifically, additional VA medical records in the VBMS claims file.  The Veteran has not provided a waiver of his right to have that evidence considered as an initial matter by the AOJ.  See 38 C.F.R. §19.37.  Regarding the issue of an increased rating for service-connected chronic mechanical lower back pain, the claim is being remanded for further AOJ consideration of the newly received evidence.  The additional evidence is either duplicative or not relevant to the Veteran's claim of entitlement to an increased rating for the service-connected right ankle disability.  As such, the Board finds that it may proceed with adjudication of this issue.  

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for a neck condition, bilateral shoulder condition, bilateral leg condition, and bilateral arm condition and an increased disability rating in excess of 10 percent for chronic mechanical lower back pain are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ. 


FINDING OF FACT

Residuals of a right ankle injury are manifested by recurring right ankle pain, full range of motion in the right ankle with 0 to 20 degrees dorsiflexion and 0 to 45 degrees plantar flexion.  There were no additional limitations related to pain, fatigue, incoordination, weakness, or lack of endurance.  X-rays of the right ankle were normal. 





CONCLUSION OF LAW

For the entire rating period, the criteria for a 10 percent rating, but no more, for residuals of a right ankle injury are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.59, 4.71a, Diagnostic Code 5271 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Regarding the claim for an increased rating for the service-connected right ankle disability, the Veteran was advised of VA's duties to notify and assist in the development of the claim by a notice letter dated in September 2010.  This letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  The letter also informed the Veteran as to how VA assigns disability ratings and effective dates.  Therefore, no further notice is needed under VCAA regarding this issue. 

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that December 2010 and July 2014 VA examinations of record are adequate and addressed all the relevant rating criteria for the right ankle.  For these reasons, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  Therefore, there has been substantial compliance with the Board's prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008). 

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  VA treatment records, VA examination reports, and lay statements have been associated with the record.  VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim, and to respond to VA notices.  The Veteran has not indicated any worsening in his right ankle disability since his last VA examination and no outstanding evidence that needs to be obtained has been identified.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran. 

Disability Rating Legal Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. 38 C.F.R. § 4.40 (2015).  Weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability.  38 C.F.R. § 4.45 (2015). 

With any form of arthritis, painful motion is an important factor of disability; therefore, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59 (2015).

The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, 1 Vet. App. at 592.  Instead, in Mitchell, the Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  Moreover, the provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Limitation of motion of the ankle may be rated under Diagnostic Code 5271.  Under Diagnostic Code 5271, a 10 percent evaluation is assigned for moderate limitation of the ankle, and a maximum 20 percent evaluation is assigned for marked limitation of motion. 38 C.F.R. § 4.71a. 

Normal ankle dorsiflexion is from 0 to 20 degrees, and normal ankle plantar flexion is from 0 degrees to 45 degrees. 38 C.F.R. § 4.71a, Plate II. 

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Increased Rating Analysis

The Veteran is currently in receipt of a noncompensable, 0 percent rating prior to July 1, 2014 and a 10 percent rating thereafter for his service-connected right ankle disability under Diagnostic Code 5271.  He contends that a higher rating is warranted for the service-connected right ankle for the entire period on appeal.

After a review of all the evidence, lay and medical, the Board finds that for the entire rating period, the Veteran's right ankle disability is manifested by recurring right ankle pain and full range of motion in the right ankle with 0 to 20 degrees dorsiflexion and 0 to 45 degrees planter flexion.  There were no additional limitations related to pain, fatigue, incoordination, weakness, or lack of endurance.  X-rays of the right ankle were normal. 

A December 2010 VA examination included a review of the Veteran's medical records.  The Veteran reported pain in the right ankle and experiencing mild flare-ups weekly.  Specifically, he claimed that the right ankle becomes uncomfortable towards the end of a work day or if he has been walking or standing for long periods of time.  The Veteran denied any subluxation, inflammatory arthritis, or use of assistive device or aid.  On physical examination, the Veteran had 45 degrees planter flexion and 20 degrees dorsiflexion in the right ankle.  No further pain, weakness, or increased pain was detected during repetitive movements.  There was no localized tenderness to palpation, crepitation, or grinding of the right ankle.  The diagnosis listed at that time was fracture right ankle, treated and resolved.  The VA examiner noted that there were no significant effects on the Veteran's occupation.

According to the July 2014 VA examination report, the Veteran complained of some soreness in his right ankle.  He stated that his right ankle is bothersome with back and forth movement at work.  A physical examination reflects full range of motion in the right ankle with dorsiflexion from 0 to 20 degrees and plantar flexion from 0 to 45 degrees. The VA examiner noted that painful motion began at the endpoints in both dorsiflexion and plantar flexion.  There were no additional limitations noted with three repetitions of movement as related to pain, fatigue, incoordination, weakness, or lack of endurance.  There was no localized tenderness laxity, or ankylosis.  The Veteran denied the use of any assistive devices.  X-ray of the right ankle did not reveal any abnormal findings.  Specifically, there was no fracture, malalignment, or significant degenerative changes.   The Veteran reported that the right ankle impacts his ability to work in that it is sore later in the day when he has been on his feet most of the day and that prolonged squatting and kneeling causes the ankle to flare and become uncomfortable.  The Veteran demonstrated the ability to walk on toes and heels without evidence of discomfort.  The examiner remarked that the Veteran may not be a candidate for being on his feet for most of the day during an eight hour day and may have some difficulty with climbing ladders or frequent use of stairs.  However, it was his opinion, that the Veteran should tolerate standing for a few hours at a time as long as he is able to move around some.  

VA treatment records reflect the Veteran's complaints and treatment for chronic pain.  However, there is no additional symptomatology of the right ankle noted. 

The Board finds that a compensable evaluation is not warranted under Diagnostic Code 5271 where the Veteran is not shown to have moderate limitation of motion in the right ankle.  VA examinations show that the Veteran had full range of motion in the right ankle with dorsiflexion is from 0 to 20 degrees, and plantar flexion from 0 degrees to 45 degrees.  See 38 C.F.R. § 4.71a, Plate II.  There was no additional functional loss noted with repetition as related to pain, fatigue, incoordination, weakness, or lack of endurance.  The Board finds that the Veteran's disability does not approximate a rating based on moderate limitation of motion, even with consideration of functional limitations due to pain and other factors, to warrant a 10 percent rating under Diagnostic Code 5271.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995). 

However, the Board has considered whether, in the absence of limitation of motion in the right ankle, whether a 10 percent evaluation may be granted under 38 C.F.R. § 4.59.  Section 4.59 provides, in that the intent of the rating schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  The Veteran complained of pain, soreness, and flare-ups according to the VA examination reports.  The July 2014 VA examination report also indicates that the Veteran experiences pain at the endpoints in dorsiflexion and plantar flexion.  The Board finds that these reports of pain are credible.  VA treatment records also reflect treatment for chronic pain.  Resolving reasonable doubt in the Veteran's favor, the Board finds that symptoms of pain related to the right ankle disability approximate a rating based on an actually painful right ankle joint.  Thus, a 10 percent evaluation is warranted under for residuals of a right ankle fracture based on painful motion under 38 C.F.R. § 4.59.  See also 38 C.F.R. § 4.71, Diagnostic Code 7271.

The Board finds that a separate or higher evaluation under Diagnostic Code 5271 is not warranted.  As discussed above, the Veteran did not meet or approximate the criteria for a compensable rating under Diagnostic Code 5271 based on moderate limitation of motion in the right ankle, and the 10 percent evaluation assigned under the provisions of 38 C.F.R. § 4.59 is assigned based on the right ankle joint in the absence of compensable limitation of motion in the right ankle.  VA examinations reflect full range of motion in the right ankle and the Veteran did not have additional functional loss in the ankle due to flare-ups of pain, fatigability, incoordination, pain on movement, or weakness.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206.  The July 2014 VA examiner noted that pain and weakness are likely to occur when the joint is used repeatedly over time.  He also stated that flares could cause additional loss of motion, but actual additional loss cannot be determined unless an examiner is present to objectively measure any additional loss.  Even with consideration of pain and other factors on repetitive use, upon examination, the Veteran had full range of motion in the right ankle such that his disability does not approximate even a compensable rating under Diagnostic Code 5271; thus, the Board finds that a higher rating is not warranted under that Diagnostic Code.  Moreover, the Veteran's symptoms of pain and painful motion have already been considered in assigning his 10 percent evaluation under the provisions of 38 C.F.R. § 4.59.  For these reasons, the Board finds that, even with consideration of functional loss due to pain, weakness, and fatigability, and painful motion, the service-connected right ankle disability does not more nearly approximate the criteria for a higher rating, in excess of 10 percent, under Diagnostic Code 5271.  See 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71a. 

The Board has considered whether a separate or higher evaluation is available under other provisions of the code.  The Veteran, however, is not shown to have ankylosis of the ankle to warrant an evaluation under Diagnostic Code 5270.  See 38 C.F.R. § 4.71a.  During VA examinations, the Veteran had full range of motion in the ankle and no ankylosis. There is no evidence of ankylosis of the subastragalar or tarsal joint, malunion of the os calcis or astragalus, or astragalectomy to warrant ratings under Diagnostic Codes 5272-5274.  Id.  The Board finds, therefore, that a separate or higher evaluation is not warranted for residuals of a right ankle fracture under other provisions of the Diagnostic Code.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. Thun v. Peake, 22 Vet. App. 111 (2008).  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  38 C.F.R. 3.321(b)(1).  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

The Board finds that the symptomatology and impairment caused by residuals of a right ankle fracture are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, including Diagnostic Codes 5270-5274 specifically provide for disability ratings based on limitation of motion and function or other specific abnormalities, including due to pain and other orthopedic factors.  See 38 C.F.R. §§ 4.21, 4.40, 4.45, 4.59 (2015); see also DeLuca.  In this case, considering the lay and medical evidence, the Veteran's right ankle disability has been manifested by pain with no limitations to range of motion in the ankle or ankle function due to pain.  The Veteran's symptoms are contemplated by the schedular rating criteria.  The Board has additionally considered ratings under alternate schedular rating criteria as discussed above.  See 38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology). 

It is noted that the right ankle is sore later in the day and flares with prolonged squatting and kneeling.  The 2014 VA examiner also noted that the Veteran should tolerate standing for a few hours as long as he is able to move some.  Accordingly, the Board finds that any functional limitations imposed by the Veteran's disability are contemplated by the rating criteria discussed above, including the effect of right ankle pain.  Thus, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities present disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  

Finally, the Board has considered whether an inferred claim for a total disability rating based on individual unemployability has been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the VA examination reports and the Veteran's statements all reflect that he is employed.  Thus, the Board finds that Rice is inapplicable since there is no evidence of record of unemployability due to the Veteran's service-connected right ankle disability, and the Veteran has not asserted TDIU due to the service-connected right ankle disability.


ORDER

A 10 percent rating, but no more, is granted for residuals of a right ankle fracture for the entire period on appeal. 


REMAND

Service Connection

The service connection claims on appeal must be remanded for further development to ensure compliance with the directives of the Joint Motion.

In the Joint Motion, the parties (through their representatives) found that the January 2012 VA examination relied upon by the Board in its May 2014 Board decision to be inadequate in that it is blank with the exception of the examiner's opinion.  Given the parties' conclusion that the January 2012 VA examination was inadequate, the Board was directed therein to obtain a new examination and opinion.  38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303 (2007).  As such, the AOJ will be directed to obtain a new VA examination to address the nature and etiology of the claimed disabilities.  VA radiology report printed in September 2014 reflects impressions of cervical spine degenerative disc disease and degenerative joint disease.  The VA examiner should also take into consideration VA treatment records including a diagnosis of right posterior trapezius strain and low back pain radiating to legs as well as bilateral sacrospinatus pain and hamstrings.  See VA treatment records dated in January 2015 and September 2015.

Increased Rating

New lay and medical evidence in support of the Veteran's claim for an increased rating for his service-connected back disability was submitted in November and December 2015.  VA treatment records reflect that the Veteran complained that his low back pain was worsening.  See September 2015 VA treatment record.  Remand is required for consideration of the additional evidence.  See 38 C.F.R. § 20.1304(c).  Also, the Court has held that a Veteran is entitled to a new VA examination where there is evidence, including his statements, that the disability has worsened since the last VA examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Court has also held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Therefore, a new VA orthopedic examination should be ordered to document the current severity of the service-connected mechanical low back pain. 

Relevant ongoing VA treatment records should be requested on remand. 38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain relevant VA treatment records dated since September 2015.

2.  Then schedule the Veteran for the appropriate examination(s) to determine the nature and etiology of his claimed neck, shoulder, arm, and leg disabilities.  The examiner should review the entire record, including the Veteran's service treatment records, post-service treatment records, and lay statements.  All appropriate tests and studies should be accomplished, and all clinical findings should be reported in detail.   

After review of the record and examination of the Veteran, the examiner is asked to address the following:

a)  Identify any neck, shoulder, arm and/or leg disabilities present, to include, but not limited to, cervical spine degenerative disc disease and degenerative joint disease, and right posterior trapezius strain.  

b)  Provide opinions as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified neck, shoulder, arm, and/or leg disabilities diagnosed. To include cervical degenerative disc disease, cervical degenerative joint disease, or right posterior trapezius strain, had its onset in service, or is related to any in-service disease, event, or injury.

c) Provide an opinion as to whether any diagnosed arthritis, to include cervical degenerative joint disease, was manifest to a compensable degree within one year after discharge from active service.

d)  Provide an opinion as to whether it at least as likely as not (i.e., to at least a 50 percent degree of probability) that any current neck, shoulder, arm, and/or leg disability is (1) caused or (2) aggravated (i.e., permanently worsened beyond the normal progression, as opposed to temporary or intermittent flare-ups of symptomatology) by the service-connected chronic mechanical low back pain disability.  If aggravation is found, the examiner should attempt to identify the baseline level of severity of the aggravated disability before the onset of aggravation.

The examiner should address all pertinent medical and lay evidence of record.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports should be considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, a reason for such must be provided.

Any and all opinions must be accompanied by a complete rationale and the factors upon which each medical opinion is based must be set forth in the report.  

3.  The Veteran should be scheduled for an appropriate VA examination to determine the extent of his service-connected lumbar spine disability.  The entire claims file and a copy of this remand should be made available to and reviewed by the examiner. 

The examiner should elicit from the Veteran a detailed medical history regarding his disabilities to include any functional loss due to pain with flare-ups or repeated use of the lumbar spine. 

All indicated studies, including range-of-motion studies should be performed.  In reporting the results of range-of-motion testing (in degrees), the examiner should identify any objective evidence of pain and the specific excursion(s) of motion accompanied by pain. 

The extent of any incoordination, weakened movement, and excess fatigability on repeated use or during flare-ups should be described by the examiner.  The examiner should assess the functional impairments (if any) due to pain, weakened movement, excess fatigability, or incoordination on repeated use or during flare-ups in terms of the degree of additional range of motion lost (beyond what is shown clinically). 

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal in light of pertinent evidence and legal authority.  If the claims remain denied, provide the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


